Per Curiam:
The respondent was charged together with one Louis Litchtenberg with professional misconduct by the United States district attorney, in relation to bankruptcy proceedings before the United States District Court for the Southern District of New York. The matter was brought on before the District Court and referred to a special master, who took the testimony of the parties and presented his report to the court, whereupon the court found the respondent guilty of professional misconduct and suspended him from practice for one year. Thereupon the Association of the Bar of the City of New York presented the testimony taken before the special master and his report to this court, charging the respondent with professional misconduct. There is no answer by the respondent, but a letter is submitted in explanation of his conduct. We think the charges are sufficiently serious to require an investigation. If the respondent is willing to submit the case upon the testimony and findings of the special master, they will be considered as a submission upon that record. However, if the respondent wishes to have another investigation, the matter will be referred to the official referee. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.